DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Applicant’s argument that “The noted Claim Interpretation in paras 3-4 regarding "connecting means" in claims 26-28 is respectfully traversed other than the pivot ability noted in the claim itself: Claim 26 provides structure for the connecting means being a part of the actuator mechanism, being operable to drive the backrest section, and effective to operate the pivot movement of the mattress [[bend]] support section - there is nothing in the claim or the specification that requires limitation to an "H-Frame" (which is merely a 'letter-H' exemplary) - other forms of structure can accomplish the same effective structural result as claimed which is the reason for using means language as is permitted AMENDMENT10SHEMA.P013under §112 where at least enablement exits. As a reasonable basis has already been found to support a complete search (MPEP §904) and a complete action (MPEP §704) it is proposed that the current language is sufficiently disclosed to enable the functions of the review and for informing the public. Reconsideration is requested,” the Examiner finds the arguments persuasive after further review of claim 26 since the connecting means is further limited as being part of the actuator and having a distal end which cooperates with the backrest support section. 
Applicant argues “Regarding claims 36-37, para. 8, and 'stop means' 'in' the hinges: One of skill in this particular art (which is the standard of disclosure in the MPEP, a substantive mechanical and electro-mechanical art area for a multi-national manufacturer with many patents) will recognize AMENDMENT12SHEMA.P013that "hinges" (which are disclosed and are of differing types in the mechanical and electro- mechanical arts) themselves contain multiple elements and abilities (pivot pins, retaining plates, screws, rounded edges, pin-stops, extension stops, detents etc.) all effective to operate as 'hinges' with stop-ability (just as actuator means 40 has all the required 
The Examiner agrees that some types of hinges have elements that will limit the range of adjustment of adjacent hinged elements. Since the specification limits the stop means to being part of a hinge, the term stop means in the claims is interpreted in its broadest sense to being part of a hinge that limits rotational motion. 
Regarding Applicant’s argument that “Regarding claim 43, para. 9, and 'actuator means': One of skill in this particular art, which is the standard here under §112 would readily recognize from the images and the claim language that this is disclosed effective for the purpose of conducting a prior art search. First, the claim language places boundaries (e.g., using "actuator means for effecting coordinated movement...of the adjustable mattress support section and a raised configuration...) Second, the use of 'means' language is goal oriented or action oriented (which is the purpose of §112 language), and under MPEP 707, where there is disclosure to accomplish such a goal or action, there is sufficient disclosure under §112. Applicant respectfully directs attention to Figs. 3-4 and the related disclosure, of the connecting links, element 40 (the image), hinges, drive, and related pivot joints effective to accomplish the means description as an integrated disclosure,” the Examiner has withdrawn the rejection of claim 43 regarding the interpretation of the term “actuator means”. After further reconsideration, the 
Applicant argues “Claims 24-33 and 36-43 stand initially rejected in view of Office-designated "foundation reference" Nomura (US 5,469,591) in further view of "missing element reference" Takeuchi (US 2003/0106154) with the assertion that Takeuchi is relied upon to disclose "a frame" lacking from Nomura - but then discussed Takeuchi's mattress platform. Applicant respectfully traverses with particularity as is noted below. Alternatively, claims 24, and claims 34-45 are rejected in view of the Office-designated "foundation reference" Nomura, in further view of "missing element reference" Dyhr (WO 96/29970), with the assertion that Takeuchi is relied upon to disclose "a frame" lacking from Nomura - and then discusses Dyhr's mattress support platform. Applicant respectfully traverses with particularity as noted below. This is a complete action under § 1.104, upon which Applicant relies for the best available art. Applicant has amended the claims as noted herein, and requests reconsideration. Claim 24 has been amended to require that the mattress support sections are 'adjacent' to each other and that the articulated mattress support sections are now 'rigid' - both in contrast to Nomura and Takeuchi. All the claims have been amended to define "mattress support sections" rather than "mattress [[bend]] support sections" as a result, the present independent claims require the feature that the present invention panel bends/moves the mattress rather than follows the mattress structure as is the case with the prior art Nomura and with Takeuchi.”
In response, the Examiner first disagrees that Nomura and Takeuchi do not teach mattress support sections that are adjacent to each other and that are rigid. Applicant’s own interpretation of mattress support sections that are adjacent to each other, based on at least Figures 1-10 of Applicant’s drawings which show mattress support sections which are spaced from one another and include a hinge in between the mattress support sections, Nomura is considered to also have mattress support sections that are adjacent one another. In other words, Applicant considers their mattress support sections to be adjacent one another, but there 
It is also unclear how “the present independent claims require the feature that the present invention panel bends/moves the mattress rather than follows the mattress structure as is the case with the prior art Nomura and with Takeuchi.” The Examiner does not find that the amended claims further limit the movement of the mattress as the Applicant asserts.AMENDMENT14SHEMA.P013 Further clarification is requested.
Applicant argues that “None of the prior art describes "a plurality of articulated mattress support sections pivotally mounted for relative angular adjustment". This is a literal missing claim element required to establish a foundation reference and a prima facie position based thereon. Nomura describes (and thus requires) curved parts (numbered 8 on their drawings) which are a combination of parallel rigid strips 9 connected by a flexible strips 10 in between each rigid strip 11. Nomura makes it very clear that the flexible strips 10 are adjacent the rigid strips 10 (Column 4 Lines 58 to 62 and Figure 3 below). This construction is impermissible in the present claims and cannot meet the claim requirements therefore. The foundation reference Nomura-flexi-joints do not allow the support sections to be pivotally mounted (they are not), and further the flexible joints 10 do not allow for angular adjustment. As a result, the foundation reference itself Nomura does not therefore describe a plurality of adjacent panels as the prior art requires that there be 'flexible sections' between each strip. Additionally, the present independent claims each require that the adjacent articulated rigid mattress support sections be rigid. As noted above, the foundation reference Nomura (requires flexible structure to function), AMENDMENT15 SHEMA.P013adjacent articulated rigid mattress panels be both adjacent and rigid - and thus this is a further KSR/Graham gap.”
The Examiner respectfully disagrees with Applicant’s arguments. As discussed above, the Examiner is using Applicant’s own interpretation of adjacent mattress support panels for the analysis of Nomura and therefore disagrees that the rigid strips 9 of Nomura cannot be considered adjacent since they are coupled to one another via flexible joints 10. The Examiner also respectfully disagrees that the flexi-joints do not allow for angular adjustment or a pivotal mounting of the support sections. The Examiner points to at least Figure 3 of Nomura which shows the arrangement of the rigid strips 9 in a bent configuration. It is clear that they pivot with respect to one another when the actuator moves the head end of the bed to the seated position shown in Fig. 1. The flexi-joints enable hinging/pivoting/stretching between the rigid strips 9. Although the flexi-joints enable a lateral stretching or compressing which Applicant’s hinges do not allow for, the claims as presented are met by the teachings of Nomura in view of Takeuchi. Should Applicant traverse the interpretation that Nomura’s strips 9 are adjacent in the same way that Applicant’s mattress support panels are adjacent, then the Examiner would ask for an explanation as to how Applicant’s mattress support panels can be considered to be adjacent when portions of hinges are clearly positioned between the support panels. 
Applicant argues that “Claim 44 includes the features of previous dependent claim 25. Nomura and Takeuchi are not pivotally connected and instead rely on a flexible joint as a literal requirement. This flexible joint does not allow the actuator to act simultaneously on the at least one adjustable backrest support section and the at least one adjustable mattress bend support section to reconfigure the bed between the flat lowered configuration and the raised configuration.”
First, the Examiner disagrees that the rigid strips of Nomura are not pivotally connected because of the flexible joint. The Examiner interprets the flexible strip as a hinge type connection since it enables flexing, including bending, therefore enabling pivoting. The 
Regarding Applicant’s argument that “In clear structure-and-function contrast, the support sections of the present invention determine the shape of the mattress in a mechanically controlled way and can - for example - take the desired 700 lbs as a consequence. The cycling nature of the geometry/mechanics actually determines the shape of the mattress and pushes upwards more providing support for the lumber. In the applied foundation art, there would be an angled void between the lower back and mattress of a user causing substantive discomfort and is a direct 'teaching away' from the present solution. Furthermore, the type of dual drive motor shown in Nomura is intended for a single bed and not a double bed. If attempted, the Nomura support section would behave like a piece of flexible noodle/liquorice with no structure, especially if a single occupant was on a double bed,” the Examiner respectfully suggests adding language which will help to distinguish over the prior art since all of the features that Applicant is discussing above appear to be void from the current claims. It is unclear when Applicant states “in the applied foundation art, there would be an angled void” and “Nomura is intended for a single bed not a double bed. If attempted, the Nomura support section would behave like a noodle with no structure” what is being argued. It doesn’t appear that any of the prior art references are double beds and it doesn’t appear that any of the claims require a double bed.   
Regarding Applicant’s argument that about new claim 48 that “Applicant has amended to specify that a single 
Although the Examiner generally disagrees with Applicant’s arguments as to why Nomura in view of Takeuchi and/or Dyhr, the claims are now rejected as being anticipated by Kato. 
Claim Interpretation
In view of the arguments and the Applicant’s original disclosure, the Examiner considers ‘stop means’ to require a hinge with the ability to somewhat limit a rotational range of movement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-28, 44-48 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kato (JP 2001095858), hereinafter referred to as Kato.
Regarding Claim 24: Kato discloses an adjustable bed (see at least Figs. 6-11 of Kato), comprising: a frame (see at least frame 203 of Kato) and an adjustable mattress support platform having a plurality of adjacent articulated rigid mattress support sections (sections 210 and 211 of Kato) pivotally mounted for relative angular adjustment with respect to the frame and a fixed seat section (fixed section 212 of Kato); said mattress support sections including at least one adjustable backrest support section and at least one adjustable mattress support section adjacent backrest support section 
Regarding Claim 25: Kato discloses the adjustable bed, according to claim 24, wherein: the actuator mechanism is operable to act simultaneously on the at least one adjustable backrest support section and the at least one adjustable mattress support section to reconfigure the bed between the flat lowered configuration and the raised configuration (see the coordinated pivotal movements of sections 210 and 211 shown in Fig. 7 of Kato and note that the actuator is acting simultaneously on sections 210 and 211 via the pivotal connection between the sections).  
Regarding Claim 26: Kato discloses the adjustable bed, according to claim 24, wherein:AMENDMENT3 SHEMA.P013 the actuator mechanism has connecting means (portion 221 of Kato) operable to drive the backrest support section, the connecting means having a distal end, the backrest support section linearly moveable relative to, and pivotally about, the distal end to effect pivotal movement of the mattress support section (see at least Figs. 7 and 8 of Kato and compare the relative position of the roller 221A in relation to the backrest portion 210).  
Regarding Claim 27: Kato discloses the adjustable bed, according to claim 26, wherein: the distal end includes a roller mounted thereon to enable linear movement of 
Regarding Claim 28: Kato discloses the adjustable bed, according to claim 26, wherein: the pivotal movement of the at least one adjustable backrest support section relative to the at least one adjustable mattress support section is dependent on the position of an external load on the mattress support platform relative to the distal end of the connecting means (the end position of the back raising arm 221 is moved by the back rising driving means 217 of Kato).
Regarding Claim 36: Kato discloses the adjustable bed, according to claim 24, wherein: the range of adjustment of said backrest and/or said mattress support section(s) is limited by stop means (the pivotal connections limiting the range of adjustment of the backrest and/or mattress support sections). Although the stop means aren’t explicitly shown by Kato the pivotal connections between the backrest support and mattress support sections would have to have some sort of element that limits rotation of the respective sections since without any sort of stop element a load positioned on portion 211 would cause the portion 211 to flatten to a flat position, thus defeating the purpose of the invention. 
Regarding Claim 37: Kato discloses the adjustable bed, according to claim 36, wherein: the range of adjustment of said backrest and said mattress support section(s) is limited by stop means associated with each of the respective pivotal connections of the backrest and mattress support sections (the pivotal connections limiting the range of adjustment of the backrest and/or mattress support sections). Although the stop means aren’t explicitly shown by Kato the pivotal connections between the backrest support and mattress support sections would have to have some sort of element that limits rotation of the respective sections since without any sort of stop element a load positioned on 
Regarding Claim 44: Kato discloses an adjustable bed (see at least Figs. 6-11 of Kato), comprising: a frame (frame 203 of Kato) and an adjustable mattress support platform having a plurality of adjacent articulated rigid mattress support sections pivotally mounted for relative angular adjustment with respect to the frame (sections 210 and 211 pivotally mounted to frame 203 of Kato) and a fixed seat section (section 212 of Kato); said mattress support sections including at least one adjustable backrest support section and at least one adjustable mattress support section adjacent said backrest support section (sections 210 and 211 of Kato respectively); an actuator mechanism (see drive means 217 of Kato) for effecting simultaneous coordinated pivotal movement to angularly adjust the at least one adjustable backrest support section relative to the at least one adjustable mattress support section for reconfiguring the bed between a flat lowered configuration and a raised configuration for supporting an occupant in flat or raised positions (see at least Figs. 7 and 8 of Kato showing the flat and raised positions); wherein an interior angle between an upper face of the mattress support section and an upper face of the backrest support section is less than 180 degrees when the bed is between the flat lowered configuration and the raised configuration (see at least Fig. 7 of Kato showing the bed in a raised configuration); and AMENDMENT6SHEMA.P013 wherein the actuator mechanism is operable to act simultaneously on the at least one adjustable backrest support section and the at least one adjustable mattress support section to reconfigure the bed between the flat lowered configuration and the raised configuration (simultaneous movement occurs between sections 210 and 211 of Kato because of the configuration of the arm 221 and actuator 217 of Kato).  
Regarding Claim 45: Kato discloses an adjustable bed (see at least Figs. 6-11 of Kato), comprising: a frame (frame 203 of Kato) and an adjustable mattress support 
Regarding Claim 46: Kato discloses an adjustable bed (see at least Figs. 6-11 of Kato), comprising: a frame (frame 203 of Kato) and an adjustable mattress support platform having a plurality of adjacent articulated rigid mattress support sections (sections 210 and 211 pivotally mounted to frame 203 of Kato) pivotally mounted for relative angular adjustment with respect to the frame and a fixed seat section (section 212 of Kato); said mattress support sections including at least one adjustable backrest 
Regarding Claim 47: Kato discloses an adjustable bed (see at least Figs. 6-11 of Kato), comprising: a frame (frame 203 of Kato) and an adjustable mattress support platform having a plurality of adjacent articulated rigid mattress support sections (sections 210 and 211 pivotally mounted to frame 203 of Kato) pivotally mounted for relative angular adjustment with respect to the frame and a fixed seat section (section 212 of Kato); said mattress support sections including at least one adjustable backrest 
Regarding Claim 48: Kato discloses an adjustable bed (see at least Figs. 6-11 of Kato), comprising: a frame (frame 203 of Kato) and an adjustable mattress support platform having a plurality of adjacent articulated rigid mattress support sections .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 29-31 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding Claim 29: Kato discloses the adjustable bed, according claim 2. Kato does not explicitly disclose wherein: a combined angle is defined between a plane defined by the seat section and a plane defined by the backrest support section, the combined angle being shared between a first angle defined between the plane defined by the seat section and a plane defined by the mattress support section, and a second angle defined between the plane defined by the mattress support section and the plane defined by the backrest support section, wherein the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed.
However, Kato discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed. Finally, Kato does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Kato it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Kato’s mattress support platform such that the combined angle is substantially 65 degrees or less with respect to the flat lowered configuration of the bed, since it has been held that where the general conditions of a claim are disclosed in the 
Regarding Claim 30: Kato discloses the adjustable bed, according to claim 24. Kato does not explicitly disclose wherein: the angular range of adjustment of said backrest support section and the angular range of adjustment of said mattress support section are substantially equal.  
However, Kato discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the angular ranges are equal. Finally, Kato does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Kato it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Kato’s mattress support platform such that the angular range of adjustment of said backrest support section and the angular range of adjustment of said mattress bend support section are substantially equal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 31: Kato discloses the adjustable bed, according to claim 30, wherein: the angular range of adjustment of said backrest support section is greater than and the angular range of adjustment of said mattress support section.
However, Kato discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Kato’s mattress support platform such that the angular range of adjustment of said backrest support section is greater than the angular range of adjustment of said mattress support section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 38: Kato discloses the adjustable bed, according to claim 24, but does not explicitly disclose wherein: said backrest and mattress support sections have a combined angle of angular adjustment of substantially 65 degrees with respect to the flat lowered configuration of the bed.
However, Kato discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined angle is substantially 65 degrees with respect to the flat lowered configuration of the bed. Finally, Kato does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Kato it is inherent that changing the relative angles of the support sections effects a change in the combined angle (i.e. the positioning of the patient using the bed). Therefore, it would have been 
Regarding Claims 39-41: Kato makes obvious the adjustable bed, according to claim 29. Kato does not explicitly disclose the combined range of adjustment of said backrest and mattress support sections is 65 degrees or less with respect to the flat lowered configuration of the bed.  
However, Kato discloses the general conditions of the claims (i.e. the backrest support section, mattress support section, and actuators which cause relative pivotal movement of the backrest and mattress support sections). The original filed specification does not provide evidence that it is critical that the combined range of adjustment is substantially 65, 60, or 55 degrees or less with respect to the flat lowered configuration of the bed. Finally, Kato does not explicitly state that the relative angles of the support sections is a result-effective variable but based on the mechanical properties disclosed by Kato it is inherent that changing the relative angles of the support sections effects a change in the combined range of adjustment (i.e. the positioning of the patient using the bed).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Kato’s mattress support platform such that the angular range of adjustment of said backrest support section is greater than the angular range of adjustment of said mattress support section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. See MPEP 2144.05.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Bortoluzzi (EP 0781518), hereinafter Bortoluzzi.
Regarding Claim 32: Kato discloses the adjustable bed, according to claim 24, but does not disclose wherein: said bed comprises a plurality of adjacent adjustable mattress support sections.  
Bortoluzzi teaches two mattress support sections (29 and 28 of Bortoluzzi). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize two adjacent support sections as the mattress support sections for the predictable results of increasing the number of regions of support for the patient. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Weinman et al. (US 2004/0194213), hereinafter Weinman.
Regarding Claim 33: Kato discloses the adjustable bed, according to claim 24, but does not disclose wherein: said bed comprises a plurality of adjacent adjustable backrest support sections.  
However, Weinman teaches head support 45 being part of the backrest support of Weinman,
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a head support in Kato’s backrest support for the purpose of enabling adjustment of the section of the backrest support configured to support the head for the purpose of adding additional sections of support for the patient.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Dyhr (WO 96/29970), hereinafter Dyhr.
Regarding Claim 34: Kato discloses the adjustable bed, according to claim 24. Kato does not disclose wherein: said mattress support platform further comprises at 
Regarding Claim 35: Kato in view of Dyhr make obvious the adjustable bed, according to claim 34, wherein: said mattress bend support section is disposed between said non-adjustable mattress support section and said backrest support section (see at least Figs. 11 and 12 of Dyhr showing the position of the non-adjustable mattress support section and said backrest support portion and note that when the teachings of Dyhr are applied to Kato, the mattress bend section would be disposed between said non-adjustable section due to the position of the bend support section of Nomura relative to the seat section and adjustable backrest support section).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07 June 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619